 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11   OLIVER BOLING,                             Case No. CV 18-05677-ODW (AFM)
12
                         Petitioner,
                                                ORDER ACCEPTING FINDINGS
13          v.
                                                AND RECOMMENDATIONS OF
14   STEVE LANGFORD,                            UNITED STATES MAGISTRATE
                                                JUDGE
15
                         Respondent.
16

17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, records on
18   file and the Report and Recommendation of United States Magistrate Judge. Further,
19   the Court has engaged in a de novo review of those portions of the Report to which
20   objections have been made.
21         IT THEREFORE IS ORDERED that (1) the Report and Recommendation of
22   the Magistrate Judge is accepted and adopted; and (2) Judgment shall be entered
23   denying the Petition and dismissing the action with prejudice.
24

25   DATED: January 30, 2019
26                                         ____________________________________
                                                   OTIS D. WRIGHT, II
27                                           UNITED STATES DISTRICT JUDGE
28
